Quillian, Judge.
The appellant filed a motion to set aside a judgment of the juvenile court granting permanent custody of her two children to the appellee. The motion was overruled and the case is here for review. Held:
1. The appellant contends that the judgment granting the custody of the children was not valid because she received no service of the petition seeking custody of the children. This contention is without merit. The record contains an affidavit of the appellant in which she waived notice of "any proceedings.” Code Ann. § 24A-1701 (Ga. L. 1971, pp. 709, 727).
2. The appellant also argues that while she had signed an affidavit consenting to terminate her parental rights it was ineffective because she did not acknowledge before the court that she had given her consent. Code Ann. § 24A-3201 (a 3) (Ga. L. 1971, pp.709, 747). Whether the consent was binding or not the record was sufficient to authorize the court’s judgment granting custody of the children. Code Ann. § 24A-2201 (d) (Ga. L. 1971, pp. 709, 732). See also Morris v. Dept. of Family &c. Services, 127 Ga. App. 36 (192 SE2d 389).

Judgment affirmed.


Bell, C. J., and Clark, J., concur.

Roy E. Barnes, for appellant.
Berl T. Tate, for appellee.